Citation Nr: 1121878	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  09-02 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from August 2001 to March 2007.  He died on March [redacted], 2008, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2008 rating decision of the Roanoke, Virginia, VA Regional Office (RO).

This case has previously come before the Board.  In April 2010, the Board remanded the matter to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The appellant was afforded a travel Board hearing before the undersigned Veterans Law Judge in February 2010.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran died on March [redacted], 2008.  

2.  At the time of the Veteran's death, service connection was in effect for post-traumatic stress disorder (PTSD), rated as 50 percent disabling, Crohn's disease, rated as 30 percent disabling, tinnitus rated as 10 percent disabling, lumbar strain rated as 0 percent disabling, left ear hearing loss rated as 0 percent disabling, and tension headaches rated as 0 percent disabling.  
3.  The competent evidence does not establish that the cause of death, gunshot wounds to the head, chest, and arm, was related to service-connected disability, to include PTSD.  

4.  Service-connected PTSD was neither the cause of death nor contributed to death.

5.  The cause of death, myocardial gunshot wounds to the head, chest, and left arm, was not a result of service.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause death, and did not contribute substantially or materially to the cause of death.  38 U.S.C.A. § 1310 (West Supp. 2009); 38 C. F. R. § 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

With respect to the claimant's claim, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must request that the claimant provide any evidence in her possession that pertains to the claim based upon 38 C.F.R. § 3.159(b).  The requirement of requesting that the claimant provide any evidence in her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  However, although this notice is no longer required, the Board notes that the appellant was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The March 2008 and April 2008 letters told her to provide any relevant evidence in her possession.  See Pelegrini, 18 Vet. App. at 120.

In any event, the Board finds that any deficiency in the notice to the claimant or the timing of these notices is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the Court found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and found that the error was harmless).

If any notice deficiency is present, the Board finds that the presumption of prejudice on VA's part has been rebutted in this case by the following: (1) based on the communications sent to the claimant over the course of this appeal, the claimant clearly has actual knowledge of the evidence she is required to submit in this case; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See also Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders v. Nicholson, 487 F. 3d 881 (2007).

The Court issued certain directives pertinent to cases where the issue is service connection for the cause of the veteran's death in Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Court held that there is no preliminary obligation on the part of VA to perform, what in essence would be, a predecisional adjudication of a claim prior to providing to the claimant section 5103(a) notice.  Although section 5103(a) does not require a "predecisional adjudication" of the evidence in each case, the notice must be responsive to the particular application submitted.  See Kent v. Nicholson, 20 Vet. App. 1 (2006), at 9 ("The legislative interest underlying the VCAA notice requirement is the intent of Congress to provide claimants a meaningful opportunity to participate in the adjudication of claims").  This means that there is a middle ground between a predecisional adjudication and boilerplate notice with regard to the amount of detail and degree of specificity VA must provide for section 5103(a)-compliant notice.  The Court later stated that a more detailed notice potentially discourages a claimant from submitting additional or corroborative notice, and is contrary to the VCAA's purpose.

However, in DIC cases where the veteran was service-connected during his lifetime, the Court found that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; or (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

However, where a veteran was not service-connected during his lifetime, the same did not apply.  The Court held that in those cases, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Further, in a section 5103(a) preadjudication notice, the Secretary or VA is not required to inform a DIC claimant of the reasons for any previous denial of a veteran's service-connection claim.

In this case, the Veteran was service-connected for several disabilities during his lifetime.  The Board acknowledges that the appellant was not provided with all of notice criteria required by Hupp; however, the Board concludes that the appellant has actual knowledge of the disability for which the Veteran was granted service connection and those for which he was not service-connected.  The appellant contends that the Veteran's death was related to his service-connected PTSD and associated symptoms.  However, she does not assert that the Veteran was service connected for any of the conditions listed on his December 2005 death certificate, i.e., gunshot wounds and does not claim that the Veteran's death was otherwise related to a service-connected disability or to any other aspect of his military service.  Accordingly, any failure in regard to Hupp - compliant notice is not prejudicial in this case.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The veteran's service medical records and pertinent post-service medical records have been obtained, to the extent available, and medical opinions are of record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The records satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the evidence is against the claim of service connection for the cause of death, any questions as to the effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Criteria

To establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Analysis

The appellant is seeking service connection for the cause of the Veteran's death.  The certificate of death shows the Veteran's cause of death was gunshot wounds to head, chest and arm.  She asserts that his death was essentially, "suicide by cop."  

During the veteran's lifetime, and as reflected in a January 2008 rating decision, service connection was in effect for post-traumatic stress disorder (PTSD), rated as 50 percent disabling, Crohn's disease, rated as 30 percent disabling, tinnitus rated as 10 percent disabling, lumbar strain rated as 0 percent disabling, left ear hearing loss rated as 0 percent disabling, and tension headaches rated as 0 percent disabling.  
At the hearing, the appellant asserted that the cause of the veteran's death was related to service-connected PTSD.  Transcript at 19 (2010).  The resolution of this case turns on whether there is adequate evidence of a nexus between service-connected disability and the gunshot wounds that ultimately caused the veteran's death.  After careful review of the record, the Board finds that service connection for the Veteran's cause of death is not warranted.

The Board notes that where the determinative issue involves medical causation or a medical diagnosis, competent evidence is required.  Because the appellant is not a medical expert, her assertions of a relationship between the Veteran's service-connected disability and the cause of death cannot be the sole basis for a decision as to such a relationship.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In that regard, at the hearing, the Veteran's mother testified that after returning from his second tour of duty in Iraq, the Veteran was emotionless, except for rage; that nothing made him happy; that he had lost interest in everything; and that the degree of impairment due to his mood and anger became increasingly worse.  Transcript at 6-13 (2010).  She added that on the day of the fatal shooting, the Veteran took his three guns out of the gun cabinet, said he did not need the guns any longer, and left the house.  Id. at 15.  In addition, she stated that the Police Lieutenant told her that with the weapons and ammunition that the Veteran had with him when pulled over by the police, he could have killed all the police officers on the scene, yet shot no one, and that it was "suicide by cop."  Id. at 19.  

Against this back ground is a March 2008 letter from the Lieutenant of the relevant Police Department summarizing the circumstances of the Veteran's death.  The letter states the following, in pertinent part:

[The Veteran] was committing a traffic violation.  When police tried to stop him he refused to stop and continued driving.  Eventually, he stopped his vehicle and fired upon officers numerous times.  During the exchange of gunfire with law enforcement officers he received a fatal gunshot wound.  

The opinion of the May 2010 VA physician relating the Veteran's death to service-connected PTSD would be resorting to undue speculation.  The examiner stated, in pertinent part, as follows:

Treatment records from the VA indicate that he was diagnosed with, and treated for, PTSD.  There are indications that he struggled at times with his PTSD symptoms, as well as, in the late 2007 and early 2008 time period, with alcohol abuse.  Records indicate that he was struggling with some anger management problems including some temper outbursts where he would break or throw things.  At one point he showed up in the Emergency Room intoxicated.  Records did not describe history of assaulting others or homicidal intentions.  In the time just prior to his death, records seem to suggest that he had been making some progress.   There was a visit that occurred with his psychiatrist and the veteran's wife after the veteran's death indicating that he had been doing well in recent weeks, was happy, optimistic, future-oriented and free from significant problems with anxiety, sleeplessness or anger.  He was noted to be excited about his new job and was looking forward to an upcoming birthday.  On the morning or afternoon prior to his death, that note from 03/07/2008 indicated that he and his wife engaged in a minor argument, but he had not appeared significantly angry or disturbed.  He had left home with some guns that she assumed he was planning on trading in.  Therefore, what appears to be known is that the veteran had PTSD and at times he struggled with his numerous PTSD symptoms to include anger, though also, a couple of months prior to his death he had also struggled with some alcohol abuse, though a couple of weeks prior to his death, he had been showing some improvement according to VA records.  

As noted above, this examiner reviewed the information contained in the claims file.  Based on the circumstances on the veteran's death, this examiner cannot conclude, without undue speculation, that the veteran's PTSD caused the veteran's death or materially, substantially contributed to the death.  This examiner has no way of knowing what was in the veteran's mind at the time of his death.  As noted above, he apparently was doing adequately.  There was no documentation that the event was a suicide attempt.  There is a document in the claims file from his veteran's service representative dated 01/07/2010 that seems to try to conclude that this was a suicide attempt, however, there are no police reports or death certificate that seems to suggest or indicate that this was a suicide attempt.  As noted above, in fact, the veteran was reported to have been in a better, more positive mood, future-oriented, etc.  In addition, just because someone has PTSD and has some anger management difficulties, as described in the Veteran's treatment notes, it is a far leap to conclude that this would cause someone to try to engage in such violence as to shoot a number of police officers.  The veteran's service representative, himself, even indicates that there is speculation involved, as it is written on that previously- mentioned attachment to the 01/07/2010 document that "the circumstances of Mr. S[]'s death are not fully known at this time".  It also notes that "why he suddenly engaged in such erratic behavior to result in a shootout with police is left to speculation".  

The examiner also notes that a note from his VA psychiatrist, Dr. A[], dated 04/03/2008, communicated that he had a phone conversation with the veteran's widow who was asking for a statement about the cause of the veteran's death as related to PTSD.  The veteran's own treating psychiatrist informed her that "given the facts that were currently known, it would likely prove difficult to come to a substantiated conclusion with regard to the above issue".  That above issue was whether or not the veteran's death was related to his PTSD.  In addition, as noted above, this examiner also consulted with the veteran's treating psychologist, Dr. MK J[], who was of the same opinions as the veteran's psychiatrist, that given the information available, the conclusion that PTSD caused the death could not be made.  

Therefore, the examiner stated that, without undue speculation, it could not be concluded that the Veteran's PTSD was the cause of his death or related to his death.  

The Board notes that the appellant is competent to report her observations surrounding the incident and the details are documented in the claims file via copies of newspapers articles describing the scenario.  As a lay person, however, her opinion alone is not sufficient upon which to base a determination as to the cause of the Veteran's death.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence.  

In this case, the Board has accorded more probative value to the May 2010 VA opinion concluding that the cause of death is not related to service-connected disability.  The examiner reviewed the claims file, and a rationale for the opinion provided is based upon reliable principles and sound reasoning, and supported by VA records.  

The Board finds the evidence does not establish that the cause of death is related to service-connected disability and service connection for the cause of the Veteran's death is not warranted.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied.



ORDER

Service connection for the cause of death is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


